
	
		I
		111th CONGRESS
		1st Session
		H. R. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mrs. Capito (for
			 herself, Mr. Bachus,
			 Mrs. Biggert, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To replace the HOPE for Homeowners Program with a new
		  program developed and implemented by the Secretary of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible, Equitable, and Fair
			 Insurance for Homeowners Act of 2009 or the
			 REFI for Homeowners Act of
			 2009 .
		2.Replacement of
			 HOPE for Homeowners Program with program for insurance of homeownership
			 retention mortgages
			(a)Replacement of
			 programTitle II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) is amended—
				(1)in section 257 (12 U.S.C. 1715z–23), as
			 added by section 1402(a) of Public Law 110–289—
					(A)by striking
			 subsections (a) through (k); and
					(B)by striking
			 subsections (n) through (v);
					(2)by redesignating section 257 (12 U.S.C.
			 1715z–24), as added by section 2124 of Public Law 110–289, as section 259;
			 and
				(3)by inserting
			 before such section 259 (as so redesignated) the following new section:
					
						258.Insurance of
				homeownership retention mortgages
							(a)AuthorityThe Secretary shall, subject only to the
				absence of qualified requests for insurance under this section and to the
				limitations under sections 257(m) and 531(a), make commitments to insure and
				insure any mortgage covering a 1- to 4-family residence that is made for the
				purpose of paying or prepaying outstanding obligations under an existing
				mortgage or mortgages on the residence if the mortgage being insured under this
				section meets the requirements of this section, as established by the
				Secretary. The Secretary shall establish such mortgage insurance products, and
				requirements and standards, in accordance with this section as the Secretary
				considers appropriate to carry out this section and shall prescribe such
				regulations and provide such guidance as may be necessary or appropriate to
				implement such products, requirements, and standards.
							(b)Requirements of
				insured mortgageTo be eligible for insurance under this section,
				a mortgage shall comply with all of the following requirements:
								(1)Primary
				residenceThe mortgagor under
				the mortgage to be insured under this section shall provide documentation
				satisfactory in the determination of the Secretary to prove that the residence
				covered by the mortgage to be insured under this section is occupied by the
				mortgagor as the primary residence of the mortgagor, and that such residence is
				the only residence in which the mortgagor has any present ownership
				interest.
								(2)Troubled
				homeownerThe mortgagor under
				the mortgage to be insured under this section shall be the mortgagor under the
				existing mortgage to be refinanced by the insured mortgage and shall—
									(A)be in default on
				the mortgagor’s obligations under the existing mortgage;
									(B)be in danger of defaulting, as determined
				in accordance with standards established by the Secretary, on the mortgagor’s
				obligations under the existing mortgage; or
									(C)have a remaining
				principal obligation amount under such existing mortgage that exceeds, at the
				time of the commitment for mortgage insurance under this section, the appraised
				value of the property that is subject to such existing mortgage.
									(3)Prohibition on
				refinancing liar loansThe Secretary may not insure a mortgage
				under this section if the mortgagor under such mortgage has knowingly, or
				willfully and with actual knowledge, furnished any material information
				regarding the income or financial worth of the mortgagor that is known to be
				false for the purpose of obtaining the existing mortgage that is to be
				refinanced by the mortgage to be insured under this section.
								(4)Prohibition on
				refinancing zero-down loans and loans with equity removedThe Secretary may not insure a mortgage
				under this section if—
									(A)under the existing mortgage to be
				refinanced, the mortgagor did not make any payment on account of the property
				(or any payment exceeding such nominal amount as the Secretary may establish),
				in cash or its equivalent, in connection with acquisition of the property;
				or
									(B)during the term of
				the existing mortgage to be refinanced, the mortgagor withdrew all, or
				substantially all (in accordance with such standards and guidelines as the
				Secretary shall establish) of any equity of the mortgagor in the property
				subject to such existing mortgage.
									(5)TermsThe
				mortgage to be insured under this section shall have such terms and conditions
				as the Secretary shall provide, except that such mortgage shall—
									(A)have a term to
				maturity not exceeding 40 years; and
									(B)bear interest at
				an annual rate that is fixed for the entire term of the mortgage.
									(6)Required waiver
				of prepayment penalties and feesAll penalties for prepayment or
				refinancing of the existing mortgage, and all fees and penalties related to
				default or delinquency on the existing mortgage, shall be waived or
				forgiven.
								(7)Shared
				appreciationThe Secretary
				shall provide that, with respect to each mortgage insured under this section,
				upon any sale or disposition of the property subject to such mortgage occurring
				during the 5-year period beginning on the date of the insurance of the
				mortgage, to the extent of any principal write- down or interest rate subsidy
				provided in connection with the mortgage, the Secretary and the mortgagee shall
				be entitled to a percentage of any appreciation in value of such property that
				has occurred since the date that such mortgage was insured under this section,
				which percentage shall decrease over time, and the mortgagor shall be entitled
				to the remainder of any such appreciation.
								(8)Maximum loan
				amountThe principal obligation amount of the mortgage to be
				insured under this section shall not exceed the applicable dollar amount
				limitation in effect under section 305(a)(2) of the Federal Home Loan Mortgage
				Corporation (12 U.S.C. 1452(a)(2)) for a property of the applicable size for
				the area in which the property is located.
								(9)Term; interest
				rateThe refinanced eligible mortgage to be insured shall—
									(A)bear interest at a
				single rate that is fixed for the entire term of the mortgage; and
									(B)have a maturity of
				not less than 30 years from the date of the beginning of amortization of such
				refinanced eligible mortgage.
									(c)Exit
				feeThe Secretary may
				establish a fee, charge, or other mechanism for recovering, upon sale or other
				disposition of the property that is subject to the mortgage insured under this
				section or upon the subsequent refinancing of the mortgage, a portion of the
				equity or appreciation in the property.
							(d)GNMA
				pricingIn order to
				facilitate favorable pricing for loans insured under this section, the Board of
				Governors of the Federal Reserve System, the Secretary of the Treasury, the
				Federal National Mortgage Association, and the Federal Home Loan Mortgage
				Corporation are authorized to purchase mortgage-backed securities guaranteed by
				the Government National Mortgage Association that are backed by loans
				originated under this section or whole loans originated and purchased under
				this section. The Government National Mortgage Association is authorized to
				hold, sell, and securitize whole loans originated under this section.
							(e)SunsetThe Secretary may not enter into any new
				commitment to insure any refinanced eligible mortgage, or newly insure any
				refinanced eligible mortgage pursuant to this section after the expiration of
				the 3-year period beginning upon the date of the enactment of this
				section.
							.
				(b)Use of aggregate
			 insurance authority and funds under HOPE for Homeowners
			 ProgramSection 257 of the National Housing Act (12 U.S.C.
			 1715z–24), as added by section 1402(a) of Public Law 110–289), is
			 amended—
				(1)in subsection
			 (l)(1), by striking this section and inserting section
			 258;
				(2)in subsection (m),
			 by striking this section and inserting section
			 258;
				(3)in subsection
			 (w)—
					(A)in paragraphs (1)
			 and (3), by striking HOPE for Homeowners Program each place such
			 term appears and inserting mortgage insurance program under section
			 258; and
					(B)in paragraph (4) by striking HOPE
			 for Homeowners Program in accordance with subsections (i) and (k) and
			 inserting mortgage insurance program under section 258;
					(4)by redesignating
			 subsections (l), (m), and (w) as subsections (a), (b), and (c), respectively;
			 and
				(5)by striking the
			 section heading and inserting the following: HOPE Fund and HOPE
			 bonds.
				(c)Reducing TARP
			 funds to offset costs of programParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 inserting “, as such amount is reduced by $1,000,000,000,” after
			 “$700,000,000,000”.
			
